Citation Nr: 0307784	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  99-10 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for viral hepatitis and 
if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1980.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1999 rating decision 
by the New Orleans, Louisiana RO.  This case was before the 
Board in September 2000 and February 2001 when it was 
remanded for additional development.

In October 2000, a hearing before the undersigned Veterans 
Law Judge was held at the New Orleans RO.  A transcript of 
this hearing is of record.


FINDINGS OF FACT

1.  In a February 1981 rating decision, the RO, in pertinent 
part, denied entitlement to service connection for viral 
hepatitis; the veteran did not appeal this denial.

2.  The evidence submitted since the February 1981 decision 
includes evidence that is neither cumulative nor redundant 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  The veteran currently has no active viral hepatitis or 
residuals thereof. 






CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a 
claim for service connection for viral hepatitis.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).

2.  The veteran has no current disability due to viral 
hepatitis incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 1991).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West  2002).  The liberalizing provisions of the VCAA are 
applicable to the veteran's claim to reopen.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, nothing 
in the Act shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

Although the rule is generally effective November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2002), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received long before that date. 

As explained below, the Board has found the evidence and 
information currently of record to be sufficient to 
substantiate the veteran's claim to reopen.  

The veteran's claim for service connection for viral 
hepatitis was denied by the RO in an unappealed rating 
decision of February 1981 on the basis that the hepatitis B 
present in service resolved without residual disability.  The 
subsequently received evidence includes a July 1995 VA 
hospitalization report which notes the veteran's history of 
treatment in service for hepatitis B and indicates that it 
was unclear to the hepatology consultant who evaluated the 
veteran during the period of VA hospitalization whether the 
veteran had chronic viral hepatitis B.  It was planned that 
the veteran would be followed up in the outpatient clinic 
after discharge.  The discharge diagnoses included rule out 
hepatitis B.  This report is neither cumulative nor redundant 
of the evidence previously of record.  In addition, when 
considered in the context of service medical records 
reflecting treatment for hepatitis B, this report suggesting 
that the veteran's hepatitis B was chronic rather than acute 
is so significant that it must be considered to fairly 
consider the merits of the veteran's claim.  Accordingly, it 
is new and material and the claim is reopened.

Reopened Claim

VCAA

As a preliminary matter, the Board notes that the VCAA and 
the implementing regulations are also applicable to the 
veteran's claim to reopen.  

The record reflects that through the statement of the case, 
the supplemental statement of the case, the Board's February 
2001 Remand, and letters from the RO to the veteran, in 
particular May and July 2001 letters, the veteran has been 
informed of the evidence and information necessary to 
substantiate his claims, the information required of him to 
enable the RO to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of his claims, and the evidence that 
he should submit if he did not desire the RO to obtain such 
evidence on his behalf.  Therefore, the Board is satisfied 
that VA has complied with the notification requirements of 
the VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The record also reflects that all available service medical 
records and all available post-service medical evidence 
identified by the veteran have been obtained.  In addition, 
the veteran has been afforded an appropriate VA examination 
to determine the nature and etiology of any currently present 
viral hepatitis or residuals thereof.  Neither the veteran 
nor his representative has identified any outstanding 
evidence or information that could be obtained to 
substantiate the claim.  In fact, in a May 2001 statement, 
the veteran indicated that he was not aware of any 
outstanding relevant evidence.  The Board is also unaware of 
any such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist provisions of the VCAA and the implementing 
regulations.

Analysis

The veteran contends that he is entitled to service 
connection for hepatitis B and hepatitis C.

As previously noted, service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted during active military service, or for aggravation 
of a pre-existing injury suffered, or disease contracted, 
during such service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such have 
resulted in a disability.  See 38 U.S.C.A. § 1131.  Hence, in 
the absence of proof of a present disability (and, if so, of 
a nexus between that disability and service), there can be no 
valid claim for service connection.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The Court has consistently held that, under the 
law cited above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

In the case at hand, the veteran served on active duty from 
August 1976 to August 1980.  Service medical records note 
that the veteran was treated for acute viral hepatitis in 
October 1979.  December 1979 service medical records note 
that lab results showed that the veteran's hepatitis B was 
resolving.  

Following service, an October 1989 VA treatment record notes 
that laboratory tests were positive for hepatitis B core 
antibodies.

A July 1995 VA hospitalization report notes that the veteran 
was admitted for drug and alcohol dependence.  The 
hospitalization report notes the veteran's history of 
treatment for hepatitis B during service.  During his 
hospitalization, the veteran was seen on hepatology 
consultation due to persistently elevated liver function 
enzymes and hepatitis studies with blood serum elevated and 
reactive for hepatitis B.  It was unclear to the hepatology 
consultant whether the veteran had chronic viral hepatitis B.  
It was planned that the veteran would be followed up in the 
outpatient clinic after discharge.  The discharge diagnoses 
included rule out hepatitis B.

A July 1996 ID/HIV outpatient note from the Medical Center of 
Louisiana at New Orleans (MCLNO) notes the veteran's history 
of hepatitis B in 1979.  Examination of the abdomen revealed 
an enlarged liver.  A September 1996 ID/HIV outpatient note 
from MCLNO notes an assessment of status post-hepatitis vs. 
positive antibody to hepatitis B, surface antigen positive.

A February 1998 VA examination report notes the veteran's 
complaints of weakness.  Upon examination, the abdomen was 
benign and liver size was grossly normal.  There was no 
evidence of hematemesis or melena.  Blood work was 
essentially within normal limits.  

During an October 2000 travel Board hearing before the 
undersigned, the veteran testified that he was hospitalized 
with hepatitis B during service.  He further testified that 
he never recovered from his inservice hepatitis, and 
continued to experience symptoms of loose bowels and chronic 
fatigue since service.  In addition, the veteran testified 
that during a 1995 hospitalization, examination revealed an 
enlarged liver.

A November 2001 VA examination report notes the veteran's 
history of hepatitis B in 1979 and hepatitis C in 1995.  The 
veteran complained of fatigue and weakness.  The examiner 
noted that there was currently no evidence of liver cirrhosis 
and the veteran's transaminases were normal; therefore, the 
veteran did not merit medical treatment.  

A July 2002 VA examination report notes that lab tests 
revealed no evidence of hepatitis C or hepatitis B.  

The other evidence of record includes notice of the veteran's 
December 1992 award of Social Security disability benefits 
based on a primary diagnosis of asymptomatic HIV positive 
infection.

The salient point to be made is that service medical records 
do not establish that the veteran's viral hepatitis was 
chronic, the presence of chronic hepatitis B was suspected 
but not confirmed during the July 1995 period of VA 
hospitalization, and there is no other post-service medical 
evidence showing that the veteran was found to have hepatitis 
B, hepatitis C, any other form of viral hepatitis, or 
residuals of viral hepatitis.  Moreover, the most recent 
medical evidence, the November 2001 and July 2002 VA 
examination reports, reflect that the veteran does not 
presently have a viral hepatitis or residuals thereof.  In 
the absence of competent evidence or a current disability, 
there is no basis for a grant of service connection.

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  


ORDER

The Board having determined that new and material evidence 
has been submitted, reopening of the claim for entitlement to 
service connection for viral hepatitis is granted.

Entitlement to service connection for viral hepatitis, to 
include hepatitis B and C, is denied.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

